



Exhibit 10.15


Deutsche Bank ex109a01.jpg [ex109a01.jpg]








Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St,
London EC2N 2DB
Telephone: 44 20 7545 8000


c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500




DATE:
January 31, 2019
TO:
Wright Medical Group, Inc.
1023 Cherry Road
Memphis, TN 38117
Wright Medical Group N.V.
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
ATTENTION:
James Lightman Sr. Vice President, General Counsel and Secretary
TELEPHONE:
+ 31 20 675 4002
EMAIL:
James.Lightman@wright.com
FROM:
Deutsche Bank AG, London Branch
SUBJECT:
Partial Terminations of Relevant Transactions Listed on Attached Schedule A and
Related Amendments

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the partial termination (the “Transaction”) of the
rights and obligations under and in respect of the following transactions (each
such transaction, a “Relevant Transaction” and collectively the “Relevant
Transactions” and the terminated portion of each such Relevant Transaction, the
“Terminated Portion”) and to modify the confirmations of the Relevant
Transactions as described herein: Additional call option transaction
confirmation, dated as of February 10,



2015, by and between Deutsche Bank AG, London Branch (“Dealer”) and Wright
Medical Group, Inc. (“Wright Inc.”), as partially terminated by the confirmation
(the “Prior Amendment”) in re Partial Termination of Relevant Transactions
Listed on Attached Schedule A and Related Attachments dated January 30, 2019 by
and between Dealer, Wright Inc. and Wright Medical Group N.V. (“Wright N.V.”,
and together with Wright Inc., the “Counterparties” and each a “Counterparty”)
(the “Additional Call Options”); and the additional warrant transaction
confirmation, dated as of February 10, 2015, by and between Dealer and Wright
Inc., as amended by (x) the Amendment dated as of November 24, 2015, by and
between Dealer and the Counterparties and (y) the Prior Amendment (the
“Additional Warrants”). The Terminated Portion of each of the above Relevant
Transactions shall be as set forth on Schedule A in the column labeled “Number
of Options or Warrants, As Applicable, of such Relevant Transaction Subject to
Termination”. The Terminated Portion of each Relevant Transaction shall be
terminated as of February 7, 2019 (the “Termination Effective Date”).


dbfootera07.jpg [dbfootera07.jpg]

--------------------------------------------------------------------------------





1.The definitions and provisions of the 2000 ISDA Definitions (including the
Annex thereto) (the “2000 Definitions”) and the definitions and provisions of
the 2002 ISDA Equity Derivatives Definitions (the “Equity Definitions” and,
together with the 2000 Definitions, the “Definitions”), in each case, as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”)
are incorporated into this Confirmation. Any capitalized term not otherwise
defined herein shall have the meaning set forth for such term in the
confirmation for the Additional Call Options or Additional Warrants, as
applicable. In the event of any inconsistency between the 2000 Definitions and
the Equity Definitions, the Equity Definitions will govern.
2.In consideration for the termination of the Terminated Portion of each
Relevant Transaction, a “Termination Payment” with respect to the Terminated
Portion of each Relevant Transaction shall be made in the amount set forth in
Section 6, such Termination Payments to be made as further specified in
Paragraph 4 below. Each of Dealer, Wright Inc. and Wright N.V. hereby agrees
that, upon receipt of the Termination Payments (as aggregated into a Net
Termination Payment as provided in Paragraph 4 below), with respect to the
Terminated Portion of each Relevant Transaction: (i) such Terminated Portion of
the Relevant Transaction and all of the respective rights and obligations of
Dealer and any applicable Counterparty thereunder are cancelled and terminated
as of the Termination Effective Date; (ii) Dealer releases and discharges each
of Wright Inc. and Wright N.V. from and agrees not to make any claim against
Wright Inc. or Wright N.V. with respect to any obligations of Wright Inc. or
Wright N.V. arising out of, and to be performed in connection with, any
Terminated Portion of a Relevant Transaction after the Termination Effective
Date, including, but not limited to, any rights or obligations said to survive
the termination of a Relevant Transaction in such Relevant Transaction’s
confirmation in respect of the Terminated Portion of such Relevant Transaction
and; (iii) each of Wright Inc. and Wright N.V. releases and discharges Dealer
from and agrees not to make any claim against Dealer with respect to any
obligations of Dealer arising out of, and to be performed in connection with,
any Terminated Portion of a Relevant Transaction after the Termination Effective
Date, including, but not limited to, any rights or obligations said to survive
the termination of a Relevant Transaction in such Relevant Transaction’s
confirmation in respect of the Terminated Portion of such Relevant Transaction.
Each of the parties hereby represents and acknowledges to the other that, upon
receipt of the Termination Payments (as aggregated into a Net Termination
Payment as provided in Paragraph 4 below), no further amounts are owed by
Dealer, Wright Inc. or Wright N.V. to any other party with respect to the
Terminated Portion of each Relevant Transaction.
3.Wright N.V. hereby transfers and assigns its obligations to make Termination
Payments to Dealer in respect of the Terminated Portion of the Additional
Warrants to Wright Inc., and Wright Inc. hereby accepts Wright N.V.’s obligation
to make Termination Payments in respect of the Terminated Portion of the
Additional Warrants. Dealer hereby consents to the transfer and assignment of
the obligation to make Termination Payments in respect of the Terminated Portion
of the Additional Warrants from Wright N.V. to Wright Inc.
4.The parties hereby agree to net the Termination Payments with respect to the
Terminated Portion of each of the Relevant Transactions such that a single
payment shall be made with respect to the Terminated Portion of each of the
Relevant Transactions (such net payment, the “Net Termination Payment”), such
Net Termination Payment satisfying each party’s obligations to make payments to
the others. On the Termination Effective Date, Dealer shall deliver to Wright
Inc. the Net Termination Payment in accordance with the Wright Inc. Payment
Instructions below.
5.Wright Inc. Payment Instructions:
Bank: Bank of America
ABA#: 026009593
Swift: BOFAUS3N
Acct:
Beneficiary: Wright Medical Group, Inc.


6.The Termination Payment with respect to the Terminated Portion of each
Relevant Transaction shall be equal to the sum of (a) $36,805 and (b) the amount
determined by referencing the VWAP Price for the Relevant Transaction as set
forth in the table below.


2

--------------------------------------------------------------------------------





 
VWAP Price
 
$25.00
$26.00
$27.00
$28.00
$29.00
$30.00
$31.00
$32.00
Termination Payment in respect of the Terminated Portion of the Additional Call
Options
$444,710
$549,025
$669,811
$801,577
$947,069
$1,103,541
$1,270,993
$1,452,172
Termination Payment in respect of the Terminated Portion of the Additional
Warrants
$317,337
$380,749
$455,142
$535,300
$624,516
$720,596
$824,087
$938,833

If the VWAP Price is between two VWAP Prices in the table above, the amount of
the Termination Payment with respect to the Terminated Portion of the Relevant
Transaction shall be determined by a straight-line interpolation between the
amount of the Termination Payment set forth for the higher and lower VWAP
Prices. If the VWAP Price exceeds the highest or is below the lowest VWAP Price
in the table above, the amount of the Termination Payment with respect to the
Terminated Portion of the Relevant Transaction shall be extrapolated from the
table in a commercially reasonable manner.
“VWAP Price” shall mean the arithmetic average of the per-Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
WMGI <equity> AQR in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on each Scheduled
Trading Day that is not a Disrupted Day during the Unwind Period (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Valid Day, as determined by the Calculation Agent using, if
practicable, a volume-weighted average method).
“Unwind Period” shall mean the 3 Scheduled Trading Days beginning on and
including February 1, 2019 and ending on and including February 5, 2019;
provided, however, that (a) if any such Scheduled Trading Day is a Disrupted
Day, the Unwind Period shall be extended by one Scheduled Trading Day for each
such Disrupted Day (which provision shall be applied successively until 3
Scheduled Trading Days that are not Disrupted Days occur, in which case the
Termination Effective Date shall be postponed by one Scheduled Trading Day for
each such Disrupted Day) and (b) Dealer may (x) postpone the Unwind Period or
(y) add, in whole or in part, Scheduled Trading Days to the Unwind Period, in
either case, if Dealer reasonably and in good faith, (i) determines that such
action is reasonably necessary or appropriate to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or (ii) determines, based on the advice of counsel, that
such action is reasonably necessary or appropriate to enable Dealer to effect
transactions with respect to Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.
7.The parties agree that from and after the Termination Effective Date, each of
the Relevant Transactions shall be amended and restated in its entirety but with
the adjustments shown in the column labeled “Revisions to the Terms of the
Relevant Transaction” in Schedule A beside each Relevant Transaction. The
parties further agree that each of the following side letters to the Relevant
Transactions shall continue in full force and effect:
•
The letter agreement by and between Dealer and Wright Inc. dated as of February
10, 2015, specifying certain additional terms and conditions of the Additional
Warrants issued by Wright Inc. to Dealer, as amended on November 24, 2015 (the
“Initial Additional Warrant Side Letter”);

•
The letter agreement by and between Dealer, Wright Inc. and Wright N.V. dated as
of November 24, 2015, amending the Initial Additional Warrant Side Letter; and

•
The letter agreement by and between Dealer and Wright Inc. dated as of February
10, 2015, specifying certain additional terms and conditions of the Additional
Call Options issued by Dealer to Wright Inc.



3

--------------------------------------------------------------------------------





8.10b5-1 Plan. Each Counterparty represents, warrants and covenants to Dealer
that:
a.
it is entering into this Confirmation and the Transaction in good faith and not
as part of a plan or scheme to evade the prohibitions of Rule 10b5-1 under the
Exchange Act (“Rule 10b5-1”) or any other antifraud or anti-manipulation
provisions of the federal or applicable state securities laws and that it has
not entered into or altered and will not enter into or alter any corresponding
or hedging transaction or position with respect to the Shares. Each Counterparty
acknowledges that it is the intent of the parties that this Transaction comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and this
Transaction shall be interpreted to comply with the requirements of Rule
10b5-1(c).

b.
it will not seek to control or influence Dealer’s decision to make any
“purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with this Transaction, including, without limitation, Dealer’s
decision to enter into any hedging transactions. Each Counterparty represents
and warrants that it has consulted with its own advisors as to the legal aspects
of its adoption and implementation of this Confirmation under Rule 10b5-1.

c.
it acknowledges and agrees that any amendment, modification, waiver or
termination of this Transaction must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification, waiver or termination shall be made at any time at
which any Counterparty or any officer, director, manager or similar person of
any Counterparty is aware of any material non-public information regarding
Issuer or the Shares.

9.Each Counterparty represents and warrants to Dealer on the date hereof and,
with respect to all representations below other than the representation in
subsection 9(f), on the Termination Effective Date that:
a.
Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of this Confirmation; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

b.
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.



4

--------------------------------------------------------------------------------





c.
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended, or state securities laws or, with respect to
Wright N.V., under the Dutch Act on Financial Supervision (Wet op het Financieel
Toezicht).

d.
Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

e.
Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18) (C) of the
Commodity Exchange Act).

f.
Counterparty and each of its affiliates are not, on the date hereof, in
possession of any material non-public information with respect to Wright N.V. or
the Shares.

g.
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity), except for the
reporting requirements of the Exchange Act and rules promulgated thereunder, or,
with respect to Wright N.V., the reporting or registration requirements pursuant
to the Dutch Corporate Income Tax Act 1969 (Wet op de vennootschapsbelasting
1969) and the Dutch State Taxes Act (Algemene wet inzake rijksbelastingen), in
each case, as a result of Dealer or its affiliates owning or holding (however
defined) Shares.

h.
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

i.
Counterparty is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Exchange Act.

10.Dealer hereby repeats the representations made to Counterparty in Section 3
of the 2002 ISDA Master Agreement on the date hereof and on the Termination
Effective Date.
11.U.S. Stay Regulations. The parties agree that (i) to the extent that prior to
the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Confirmation, and for such purposes this Confirmation shall
be deemed a Protocol Covered Agreement and each party shall be deemed to have
the same status as “Regulated Entity” and/or “Adhering Party” as applicable to
it under the Protocol; (ii) to the extent that prior to the date hereof the
parties have executed a separate agreement the effect of which is to amend the
qualified financial contracts between them to conform with the requirements of
the QFC Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral
Agreement are incorporated into and form a part of this Confirmation and each
party shall be deemed to have the status of “Covered Entity” or “Counterparty
Entity” (or other similar term) as applicable to it under the Bilateral
Agreement; or (iii) if clause (i) and clause (ii) do not apply, the terms of
Section 1 and Section 2 and the related defined terms (together, the “Bilateral
Terms”) of the form of bilateral template entitled “Full-Length Omnibus (for use
between U.S. G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018
(currently available on the 2018 ISDA U.S. Resolution Stay Protocol page at
www.isda.org and, a copy of which is available upon request),


5

--------------------------------------------------------------------------------





the effect of which is to amend the qualified financial contracts between the
parties thereto to conform with the requirements of the QFC Stay Rules, are
hereby incorporated into and form a part of this Confirmation, and for such
purposes this Confirmation shall be deemed a “Covered Agreement,” Dealer shall
be deemed a “Covered Entity” and Counterparty shall be deemed a “Counterparty
Entity.” In the event that, after the date of this Confirmation, both parties
hereto become adhering parties to the Protocol, the terms of the Protocol will
replace the terms of this paragraph. In the event of any inconsistencies between
this Confirmation and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Confirmation” include any related credit
enhancements entered into between the parties or provided by one to the other.
In addition, the parties agree that the terms of this paragraph shall be
incorporated into any related covered affiliate credit enhancements, with all
references to Dealer replaced by references to the covered affiliate support
provider.
“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81-8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.


[The remainder of page intentionally left blank]




6

--------------------------------------------------------------------------------










This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Facsimile or portable document format (.pdf) copies of this
Confirmation shall have the same force and effect as an original.
Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer, Wright Inc. and Wright N.V. with respect to the
Transaction, by manually signing this Confirmation as evidence of agreement to
such terms and returning an executed copy to us.
Very truly yours,
DEUTSCHE BANK AG, LONDON BRANCH


By: /s/ Faiz Khan
Name:    Faiz Khan
Title:     Managing Director


By: /s/ John O’Dowd
Name:    John O’Dowd
Title:     Attorney in Fact
                            
DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with the Transaction


By: /s/ Faiz Khan
Name:    Faiz Khan
Title:     Managing Director


By: /s/ John O’Dowd
Name:    John O’Dowd
Title:     Director




dbfootera07.jpg [dbfootera07.jpg]

--------------------------------------------------------------------------------







Each of Wright Inc. and Wright N.V. hereby agrees to, accepts and confirms the
terms of the foregoing as of the Termination Effective Date.
WRIGHT MEDICAL GROUP, INC.




By:/s/ Lance A. Berry                                   
Name: Lance A. Berry
Title: Executive Vice President, Chief Financial and Operations Officer
 
 
 
WRIGHT MEDICAL GROUP N.V.




By:/s/ Lance A. Berry                                   
Name: Lance A. Berry
Title: Executive Vice President, Chief Financial and Operations Officer
 







dbfootera07.jpg [dbfootera07.jpg]

--------------------------------------------------------------------------------






Schedule A
Relevant Transaction
 
Number of Options or Warrants, As Applicable, of such Relevant Transaction
Subject to Termination
 
Revisions to the Terms of the Relevant Transaction
Additional call option transaction confirmation, dated as of February 10, 2015,
by and between Deutsche Bank AG, London Branch and Wright Medical Group, Inc.
 
18,028 Options
 
Number of Options shall be revised to equal 56,455
Additional warrant transaction confirmation, dated as of February 10, 2015, by
and between Deutsche Bank AG, London Branch and Wright Medical Group, Inc., as
amended by the Amendment dated as of November 24, 2015, by and between Deutsche
Bank AG, London Branch, Wright Medical Group, Inc. and Wright Medical Group N.V.
 
301,022 Warrants
 
Number of Warrants shall be revised to equal 942,655
 
 
 
 
 
 
 
 
 
 





A-1